UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1611



NATHAN J. COLODNEY,

                                              Plaintiff - Appellant,

          versus


LORI L. SUSSMAN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1609-A)


Submitted:   June 30, 1999             Decided:   September 13, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan J. Colodney, Appellant Pro Se. Linda Dianne Regenhardt, GARY
& GOODMAN, LTD., Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan J. Colodney appeals the district court’s order dismiss-

ing his civil diversity action for improper venue.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Colodney v. Sussman, No. CA-98-1609-A (E.D.

Va. Apr. 7, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2